Per Curiam.

The evidence of statements of the defendant was competent. The witness being the adverse party, it was competent, even though she had been called by the plaintiffs, to show her earlier statements as admissions. Code Civ. Pro., § 838.
In proving admissions it is not necessary to call the attention •of a witness to the time and place of the statement. As there was no reference to defendant’s condition at the trial and no application for an adjournment, the learned justice was right in ■denying the motion for a new trial, and particularly so in view of the fact that the judgment should not have been otherwise than it is, even if the defendant had contradicted the evidence which it is asserted she would have contradicted.
This court has, however, no jurisdiction to review the order appealed from, as an appeal does not lie from such an order. There was no error requiring reversal. The judgment appealed from is affirmed, with costs, and the appeal from the order is dismissed.
Present: Tbuax, P. J., Scott and Dttgbo, JJ.
Judgment affirmed, with costs, and appeal dismissed.